ON MOTION FOR REHEARING                    (Filed January 12, 1943.)
Relator on petition for rehearing strongly urges that[5]  respondent should not be permitted to bring successive suits for the monthly installments as they become due in different courts or in different departments of the same court. No authority by statute or otherwise is cited to support this view. Section 9819 provides: "Successive actions may be maintained upon the same contract or transaction, whenever, after the former action, a new cause of action arises thereon." Nothing in this section or any other section of the Codes suggests that these successive actions may not be maintained in different departments of the same judicial district.
The petition is denied.
MR. CHIEF JUSTICE JOHNSON and MR. JUSTICE ANDERSON concur.